Citation Nr: 0205592	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urinary incontinence as secondary to service-connected 
residuals of a compression fracture of T11-T12.

2. Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of T11-T12.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision).

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus and denied 
entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of T11-T12.  The RO also 
denied reopening a claim of entitlement to service connection 
for urinary incontinence.  

The veteran appealed this matter to the Board.  In October 
1997, the Board remanded the case for further development.  
Upon completion of the requested development, the case was 
returned to the Board.  In June 1999, the Board denied the 
claims, to include denying the service connection claims as 
not well grounded.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  
In a June 2001 order, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to provide the 
Board with an opportunity to readjudicate the claim under the 
new legislation.  See Luyster v. Gober, 14 Vet. App. 186 
(2000).   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

In October 1990, the Board denied entitlement to service 
connection for loss of bladder control, and the decision 
became final.  Citing 38 C.F.R. § 3.310(a), the decision 
concluded that new and material evidence of secondary service 
connection had not been submitted.  

Subsequent to that decision, the Court held that when a 
service-connected disability aggravates but is not the 
proximate cause of a nonservice-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  See Allen 
v. Principi, 7 Vet. App. 439 (1995).  In the October 1997 
remand, the Board sought clarification as to whether a claim 
under Allen had been asserted.

In February 1998, the veteran stated that although he was not 
claiming entitlement to service connection pursuant to Allen, 
he was claiming entitlement to service connection for urinary 
incontinence as secondary to service-connected residuals of a 
compression fracture of T11-T12.

In November 1998, however, the RO did not readjudicate the 
new and material claim within the context of secondary 
service connection.  The Decision Review Officer interpreted 
the veteran's statement that he was not asserting an Allen 
claim, i.e., aggravation, as synonymous with not asserting a 
secondary service connection claim.  Likewise, the Board's 
June 1999 decision, which has since been vacated, only 
addressed the new and material issue under a claim of direct 
service connection. 

The final Board decision dated in October 1990 only denied a 
claim of secondary service connection, as set forth in its 
conclusions of law.  In all submissions of evidence and 
arguments thereafter, the veteran has maintained that 
entitlement to service connection is warranted as secondary 
to service-connected residuals of a compression fracture of 
T11-T12.  See Brannon v. West, 12 Vet. App. 32 (1998). This 
issue has accordingly been recharacterized as stated on the 
title page.

In April 1998, the veteran and his spouse appeared and 
testified at a hearing conducted by and at the RO.  A 
transcript of the hearing has been associated with the claims 
file.

In April 1998, the veteran filed a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The claims file contains an August 1999 development letter 
referencing a pending PTSD issue and a completed PTSD 
questionnaire dated in October 1999.  The claims file also 
contains a March 2001 request for resumption of processing of 
the veteran's PTSD claim.  The Board directs the RO's 
attention to this pending claim to ensure continuing 
development of the claim as warranted.

In November 1993, the RO denied, among other things, 
entitlement to service connection for PTSD, and the decision 
became final.  Therefore, the Board notes that any future 
development or adjudication of the PTSD claim should consider 
whether new and material evidence has been submitted to 
reopen a PTSD service connection claim.

The Board is undertaking additional development on the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The competent and probative evidence shows that urinary 
incontinence is causally related to service-connected 
residuals of a compression fracture of T11-T12.  

3. The competent and probative evidence shows no more than 
severe limitation of motion of the thoracic spine, 
including due to pain.

4. Residuals of a compression fracture of T11-T12 show no 
cord involvement, abnormal mobility requiring neck brace 
(jury mast), requirement of leg braces, or that the 
veteran remain bedridden.


CONCLUSIONS OF LAW

1. Urinary incontinence is proximately due to, or the result 
of, service-connected residuals of a compression fracture 
of T11-T12.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.310(a) (2001).

2. The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture of T11-T12 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5291 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

As stated above, there has been a significant change in the 
law during the pendency of this appeal by the passage of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

This matter was initially before the Board in October 1997, 
and the case was remanded at that time for additional 
development.  This development has been received and 
associated with the claims file.

The ordering of additional VA examinations or physician 
opinions at this time is inappropriate for the issues that 
are the subject of this decision.  The VA examinations of 
record have adequately considered the claims file and include 
well-reasoned opinions in support of their conclusions.

Regarding the secondary service connection claim, the record 
as presently constituted allows for a grant, such that 
additional development of the claim is unnecessary.

Regarding the increased evaluation claim, the development on 
remand has ensured that the record now contains competent 
evidence of the current level of disability, such that 
reexamination is not required.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95. 
 
Thus, there is no useful purpose in remanding the matter 
again for development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claims, and he and his representative have in 
fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claims 
pursuant to the VCAA and its implementing regulations in the 
first instance; VA has already met any obligations to him 
under this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Whether new and material evidence has 
been submitted to reopen a clam of 
entitlement to service connection for 
urinary incontinence as secondary to 
service-connected residuals of a 
compression fracture of T11-T12.

Factual Background

The evidence of record prior to the October 1990 decision 
wherein the Board denied the claim of entitlement to 
secondary service connection is reported in pertinent part 
below.

Service medical records indicate that in August 1970, the 
veteran sustained a compression fracture of T11-T12.  He 
subsequently complained of back pain with radiation of pain 
to his legs.  The service discharge examination in October 
1971 indicates that straight leg raising was normal, and no 
urinary incontinence was reported.

VA and private facility examinations in December 1971, March 
1972, and February 1974 evaluated the veteran's radiating 
back pain and found no neurological deficits.  Complaints of 
urinary incontinence were not made during these examinations.

In March 1974, the veteran reported pain on urination and 
blood in his urine.  In April 1974, he reported frequency and 
urgency of urination, as well as dysuria, over the previous 
several years.  

Private medical records dated in February 1975 reveal that 
the veteran sustained a compression fracture of the first 
lumbar vertebra as a result of a motor vehicle accident on 
February 27, 1975.  He then had developed motor and sensory 
deficits of both lower extremities.  A laminectomy was 
performed the next day.



In April 1975, the veteran was incontinent, with a catheter.  
The initial diagnosis was incomplete spinal cord injury with 
paralysis at L2.  

A history of hematuria of uncertain etiology in 1974, which 
had resolved spontaneously, was noted. The veteran was 
described as borderline diabetic.

A urology consultation in May 1975 revealed an elevated level 
of sugar in the urine.  Diagnostic impression was "spinal 
injury - hematuria."

In October 1975, the veteran was noted to be diabetic.  He 
reported involuntary urination for the preceding eight 
months. 

A March 1977 private medical record noted that the veteran 
had partial cord bladder function as a result of a fracture 
dislocation of the thoracolumbar spine in February 1975.

Private medical records dated in April 1981 and February 1982 
related the veteran's urinary incontinence to his post-
service automobile accident.

At a March 1989 RO hearing, the veteran testified that he 
began to lose control of his bladder in 1974.  He also 
reported having numbness of his legs before the 1975 
automobile accident, and he opined that the automobile 
accident in 1975 was not the cause of his urinary 
incontinence.

The Board concluded in October 1990 that the evidence 
presented did not provide a new factual basis to show that 
loss of bladder control was proximately due to or the result 
of the veteran's service-connected spinal injury.

The evidence added to the record since the Board's October 
1990 decision is reported in pertinent part below.





A September 1974 VA treatment record shows complaints of 
hematuria, dysuria, and incontinence of five or six months 
duration.  This record was received at the RO in September 
1990 but was not associated with the claims file prior to the 
Board's October 1990 decision.

A March 1993 VA progress note states that the veteran was 
seen as an overbook during a crowded time in the clinic, 
making a detailed examination difficult. According to the 
veteran, he had injured his low back in Vietnam, sustaining 
compression fractures of T12 and L1.  

He then reinjured the back in a non-service-connected motor 
vehicle accident in 1975 with injury to the neck and back.  
He had surgery on the back for the compression fracture, 
including lumbar laminectomy and rib resections.  He reported 
problems with bladder control.

The diagnostic impression was residual compression fractures, 
T12 and L1, with subsequent operative procedure.  The 
physician stated that the veteran's back problem was 
obviously related to the injury in Vietnam in 1970. The 
fractures of the spine were judged to be severe, with 
neurological consequences.

A June 1993 private medical record from an internal medicine 
physician notes treatment of the veteran for the past year 
and states that a review of the veteran's chart documented a 
history of T11 and T12 compression fractures in 1970, with 
residual urinary incontinence.

A December 1994 VA medical record notes in reference to the 
veteran's urinary incontinence that he had had a thoracic 
injury in 1970.

A June 1996 VA examination report states that the fractures 
of T12, L1, and L2 which occurred in 1975 caused the 
veteran's neurogenic bladder.  
A diagnosis of chronic bladder infections and urinary 
incontinence dating back to 1970 was also made, based upon 
the veteran's assertions of a spinal cord injury in service, 
urgency of urination, stress incontinence, hesitancy in 
starting a stream, and hematuria in service.  The claims 
folder was not reviewed to verify this particular information 
before the diagnosis was made.

A February 1998 VA neurology examination report demonstrates 
a thorough review of the veteran's claims folder, with 
particular emphasis on the injuries and treatment which 
occurred in service and through 1975, when the veteran had 
his motor vehicle accident.  It was known that the veteran 
was asserting that his in-service injury had caused 
neurogenic problems.  Thereafter, the diagnosis was that the 
veteran's service-connected T11-T12 compression fracture was 
not causing any neurological dysfunction.   

In rendering the opinion, the neurologist noted that prior to 
1975, the veteran had compression fractures of T11-T12, but 
that X-rays had revealed no interval changes, and that there 
were no objective neurological or orthopedic findings of 
neurological impairment prior to 1975.

Although there had been hip and leg pain and work-up for 
hematuria prior to 1975, since an intravenous pyelogram had 
been normal before the 1975 motor vehicle accident, it was 
highly unlikely that the neurogenic bladder was present 
before 1975, according to the examiner.

At the time of the RO hearing in April 1998, the veteran 
testified that after his in-service injury, in the course of 
treatment, he was on a gurney and had asked a nurse for a 
urinal and was not given it on time, and so he could not help 
but urinate on the floor.  Thereafter in service, on several 
occasions, he had slightly urinated on himself before 
reaching the restroom.  He still had urgency as of July 1971.  

The veteran also submitted a statement at the time of the 
hearing, which indicated that he was told by a private 
healthcare provider in 1974 that his urinary problem was 
related to his in-service back injury.  


He also described what he remembered his medical profile to 
be in service, in support of the assertion that he had a 
chronic urinary incontinence due to the thoracic spine injury 
at the time.  He stated that he had dealt with chronic 
incontinence since 1971.  Furthermore, he reported that a 
January 18, 1997 VA urology progress note stated that his 
neurogenic bladder is service-connected.

In July 1998, August to September 1970 service hospital 
records were received. They show a prior history of increased 
frequency but no problems with dysuria or urgency.  
Neurological examinations were negative.  During treatment at 
this time, when the veteran was asked about his current 
bladder status, he stated that his bladder was working 
without difficulty.


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Analysis

At the outset, the Board notes that 38 C.F.R. § 3.156 was 
recently amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

The RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  Contrary to the 
RO's decision and for the reasons set forth below, the Board 
finds that new and material evidence has been submitted.  The 
claim is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The veteran seeks to reopen his claim of entitlement to 
secondary service connection, which the Board finally denied 
in October 1990.  


When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final October 1990 Board 
decision consists of both private and VA medical records 
spanning over ten years.

The basis of the prior final denial was that the evidence 
provided did not show a factual basis to show that loss of 
bladder control was proximately due to or the result of, 
i.e., secondary to, the residuals of a service-connected 
spinal injury.  The Board decision explained that the only 
competent evidence of urinary incontinence prior to the 1975 
automobile accident was the unsubstantiated lay statements of 
the veteran, and that the only competent opinions linking 
urinary incontinence to an injury linked them to the post-
service 1975 motor vehicle accident.

The newly received post-service private and VA medical 
records show that the veteran did in fact seek treatment for 
urinary incontinence in 1974, and that other progress notes, 
as well as examinations after October 1990, have related 
urinary incontinence to the service-connected residuals of a 
compression fracture of T11-T12.

The additional records dated after the final decision are 
undoubtedly considered "new," and they are not cumulative 
or duplicative in that they establish poor bladder control 
prior to the February 1975 motor vehicle accident.  This is 
significant because the Board's October 1990 decision 
suggested that the competent evidence at that time pointed 
more to the February 1975 motor vehicle accident as an 
intercurrent and entirely independent cause of urinary 
incontinence.  

Additionally, several examining physicians have linked the 
current urinary incontinence disability to the original in-
service back injury.  

In this regard, the new evidence directly addresses the 
relationship between the in-service back injury and 
subsequent urinary incontinence, and therefore bears directly 
and substantially on the service connection question at 
issue.  

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the Board's October 1990 
decision demonstrates a current urinary incontinence 
disability and competent evidence linking such disability to 
a service-connected disability.  See 38 C.F.R. § 3.310(a).

The Board finds that the evidence submitted since the October 
1990 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.  

Secondary Service Connection

Criteria

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen, 
supra.  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.  In this 
case, however, the veteran contends that he is not seeking 
service connection pursuant to Allen.  

Analysis

As established by VA examinations and treatment records, the 
claims file contains more than adequate documentation of 
current urinary incontinence disability.  
These records show a long history of post-service diagnoses 
and treatment for urinary incontinence and other related or 
synonymous disorders, such as neurogenic bladder or poor 
bladder control.

Thus, the claim for entitlement to secondary service 
connection turns to the question of whether the competent and 
probative evidence establishes that this disability is 
proximately due to or the result of the veteran's service-
connected residuals of a compression fracture of T11-T12.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  Owens, supra; Madden, supra.

Against the claim of secondary service connection, for 
instance, are the probative findings on VA examination in 
February 1998.  After a medical evaluation and a thorough 
review of the veteran's medical history, the examiner opined 
that the neurological problems, to include neurogenic 
bladder, were not likely present prior to the post-service 
February 1975 motor vehicle accident, intimating that it was 
much more likely due to the post-service back injury.  

Although several records reflect the opinion that the post-
service February 1975 motor vehicle accident was the sole 
cause of urinary incontinence, other examiners have noted 
that both back injuries accounted for urinary incontinence, 
or, at the very least, make no distinction between the two 
spinal injuries.  For example, the May 1975 urology examiner 
offered a diagnostic impression of "spinal injury - 
hematuria," with no further clarification.  

In favor of the claim, other examiners, such as the June 1993 
private internal medicine physician, have opined that the 
etiology of urinary incontinence can be traced to the in-
service back injury from 1970.  

Another example includes a December 1994 VA medical record 
discussing a thoracic injury in 1970 within the context of 
urinary incontinence.

Other evidence of record, which at first glance may seem 
highly probative against the claim, is not in fact so.  The 
relevance of urinary incontinence manifesting prior to the 
February 1975 motor vehicle accident primarily serves to show 
that the February 1975 accident was less likely the cause of 
urinary incontinence, not to establish a chronicity of 
symptoms post-service in an attempt to establish direct 
service connection.  See 38 C.F.R. § 3.303(b); Hickson, 
supra; Cf. 38 C.F.R. § 3.310(a).  

Similarly, service medical records and other treatment 
records that fail to document poor bladder control prior to 
1974 would prove highly probative in a claim for direct 
service connection where in-service incurrence is required.  
Under the analysis of the present claim, there is no 
requirement that a disability proximately due to a service-
connected disability manifest itself prior to separation from 
service.  Id. 

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record reflects an 
approximate balance of evidence both in favor and against the 
claim, such that the veteran is entitled to the benefit of 
the doubt.  Accordingly, a grant of entitlement to secondary 
service connection is warranted.  Gilbert, supra.  


Evaluation in excess of 20 percent for 
residuals of a compression fracture of 
T11-T12.

Factual Background

The origin and scope of this service-connected disability is 
provided in the decision concerning the previous issue and is 
incorporated by reference.

In November 1971, the RO granted entitlement to service 
connection for a back injury described as a compression 
fracture of T12, and a 10 percent evaluation was assigned, 
effective June 5, 1971, the day after his separation from 
service.

In March 1972, the RO granted a 20 percent evaluation, 
effective June 5, 1971.

The veteran was employed at the time of his February 1975 
motor vehicle accident, according to an April to May 1975 
private hospital discharge summary.

In April 1990, the veteran requested a "reevaluation" of 
his service-connected spinal injury "as it is getting 
worse."

A March 1993 VA progress note shows moderately reduced low 
back movement.  The examiner concluded that the fractures of 
the spine were severe, with neurologic and vascular 
consequences.  In fact, the examiner attributed the veteran's 
right, below-the-knee amputation as due to such involvement. 

In May 1993, the veteran provided a statement to the effect 
that he was having problems with back pain and limited range 
of motion, which possibly led to his retirement from a 
civilian job he had held at McClellan Air Force Base.  

A May 1993 letter from the Sacramento VA Clinic Center 
attributed the veteran's right leg amputation to his spinal 
injuries and noted that the chronic swelling and spasms 
related to the amputation caused the veteran to miss a great 
deal of work, to the extent he would be an appropriate 
candidate for a medical retirement program.

In July 1993, the RO denied an evaluation in excess of 20 
percent for service-connected residuals of a compression 
fracture of T11-T12.

The June 1996 VA examination report relied on the veteran's 
unsupported assertions of an in-service spinal cord injury to 
opine that the veteran had compression fractures of T10, T11, 
and T12 in 1970 with secondary peripheral neuropathy, extent 
undetermined.


Pertinent clinical findings for rating purposes included a 
normal range of motion of the lumbar spine with pain in the 
thoracic spine on motion.  Diagnostic impression included 
peripheral neuropathy, secondary to the in-service 
compression fracture, extent undetermined.  The post-service 
spinal injury was considered the cause of lower extremity 
neuropathic changes.

In July 1996, the RO denied, among other things, an 
evaluation in excess of 20 percent for service-connected 
residuals of a compression fracture of T11-T12.

VA evaluation in November 1996 resulted in an assessment of 
chronic low back pain.

The veteran submitted a statement in July 1997 wherein he 
asserts that VA failed to adequately consider his back pain 
under 38 C.F.R. § 4.40 and 4.45.

VA progress notes from the latter half of 1996 to mid-1997 
demonstrate complaints of back pain.  The veteran described 
himself as an "ambulatory paraplegic."  Treatment consisted 
of prescribed medication, which he sometimes did not take 
because it reportedly affected his mental acuity.

In January 1998, VA conducted a brain and spinal cord 
examination.  A thorough examination made no mention of 
spinal cord involvement.  The veteran described activities, 
such as difficulty walking, consistent with an individual 
suffering from chronic pain but not indicative of someone who 
is bedridden.  A brace for the right leg amputation was 
observed, but no other leg or neck brace was noted.  

A February 1998 VA neurology/peripheral nerves examination is 
of record.  It indicates that the veteran was retired from 
his job as a purchasing agent, and that he complained of 
severe back pain.  The veteran's records were reviewed, and 
it was noted that they did not reveal more than a mild 
compression fracture prior to the 1975 injury.  Clinically, 
the veteran had about 70 degrees of forward flexion with a 
decreased movement at the thoracolumbar junction but movement 
in the upper spine.  

Extension was to zero degrees, lateral flexion was to 20 
degrees bilaterally, and rotation was to 30 degrees.  All of 
the movements tended to cause increased pain in the veteran's 
back.  Although he had tight muscles in his back, there was 
appropriate relaxation of muscles with these movements.  X-
rays revealed slight wedging of T11, T12.

The neurology report was from a neurologist who thoroughly 
reviewed the veteran's claims folder and, in consideration of 
this review and an examination of the veteran, stated that 
the only orthopedic or neurological disability intrinsic to 
the service-connected T11 and T12 fractures was the fractures 
themselves, and that all other disability which was present, 
which has not been described here given 38 C.F.R. § 4.14 
(2001) (prohibits compensating disability which is not 
service-connected), including peripheral neuropathy, was 
related to the post-service fractures in 1975 and to 
diabetes.  

The neurologist indicated that the veteran could have back 
pain from his service-connected T11 and T12 fractures in 
addition to that which he obviously had from other causes, 
but that the disability from the T11 and T12 fractures would 
be less than 10 percent of his present problem with pain.

During the veteran's hearing which was held at the RO in 
April 1998, he testified that he had had trouble with his 
legs and foot drop ever since service.  Transcript, p. 14.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation, however, of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

An appellant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
appellant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Residuals of a vertebral fracture, such as cord involvement, 
bedridden status, or the requirement of long leg braces 
warrants a 100 percent rating and requires consideration of 
special monthly compensation.  Without cord involvement but 
with abnormal mobility requiring a neck brace, a 60 percent 
rating is warranted.  Otherwise, vertebral fractures are to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Slight limitation of motion of the thoracic spine warrants a 
non-compensable rating. Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  

The 20-year period will be computed from the effective date 
of the evaluation to the effective date of reduction of 
evaluation.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (2001).

Analysis

At the outset, the Board notes that the veteran's 20 percent 
evaluation is protected, since it has been in effect for 20 
or more years.  38 C.F.R. § 3.951(b).

In March 1979, the RO denied an evaluation in excess of 20 
percent, and the veteran did not again raise a claim for 
increase until his April 1990 statement that his back had 
worsened during the last few years.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Clearly, this is not a case in which 
the initially assigned evaluation has been disagreed with.  
Therefore, the initial evaluation is not at issue.  
Additionally, because the initial evaluation is not on 
appeal, the concept of "staged ratings" is not for 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will thus consider only whether the current level 
of disability (within the established period) warrants 
assignment of more than a 20 percent evaluation, as mandated 
by the Court in Francisco, supra.

The competent evidence does not show cord involvement 
associated with service-connected T11 and T12 fractures.  His 
testimony in April 1998 implying associated cord involvement 
is not competent medical evidence of it.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, his current level of functioning as established 
on VA examinations, as well as his various statements of 
daily activities, plainly demonstrate he is not bedridden for 
any reason, let alone for his service-connected vertebral 
fracture.  Likewise, the evidentiary record documents his use 
of a brace on his right leg, due to his below-the-knee 
amputation, but there is no evidence that he uses or requires 
long leg braces.  38 C.F.R. § 4.71, Diagnostic Code 5285.

Therefore, the veteran's T11 and T12 fractures must be rated 
per Diagnostic Code 5285 without consideration of special 
monthly compensation or an Esteban (see Esteban v. Brown, 6 
Vet. App. 259 (1994)) assignment of a rating pursuant to a 
neurological Diagnostic Code in light of peripheral 
neuropathy.  See the "lesser involvements" clause of 
Diagnostic Code 5285 and 38 C.F.R. § 4.14.

In this case, the veteran does not require a jury mast or 
similar apparatus in light of his service-connected T11 and 
T12 fractures. Therefore, a 60 percent rating is not 
warranted pursuant to 38 C.F.R. Part 4, Diagnostic Code 5285.

However, since demonstrable vertebral body deformity is 
present, as represented by slight wedging of T11, T12 shown 
radiographically, a 10 percent rating is warranted for this 
phenomenon, and the question thus becomes whether or not to 
add more than 10 percent to this 10 percent.

An additional 10 percent would be sustainable for moderate to 
severe limitation of motion of the thoracic spine. The 
veteran does not have more than severe limitation of motion 
of the thoracic spine. No more than an additional 10 percent 
could be added pursuant to Diagnostic Code 5291, because 10 
percent is its highest rating for limitation of motion of the 
thoracic spine.  Moreover, ratable muscle spasm as described 
in Diagnostic Code 5285 was not present on VA neurology 
examination in February 1998.  The neurologist indicated that 
the veteran's back muscles were tight, but that there was 
appropriate relaxation of the muscles upon motion testing.

The only other schedular mechanism for adding more than 10 
percent to the 10 percent warranted for vertebral body 
demonstrable deformity would be the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pain may be the basis for an increased 
schedular rating for an orthopedic disability, regardless of 
whether or not planar limitation of motion Diagnostic Code 
criteria are met).

In this case, the evidence does not show that a rating of or 
higher than 10 percent would be warranted pursuant to them.  
Pain is to be compensated pursuant to them only to the degree 
that clinical findings indicate that the pain is disabling. 
38 C.F.R. §4.40 (disability may be due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant).  In this case, there is no evidence of 
atrophy, muscle spasm, weakness, or the like of the thoracic 
spine muscles to support a rating of 10 percent or greater 
due to associated pain.  

The Board accords significant weight to the neurologist who 
estimated that overall service-connected thoracic spine 
disability, including due to pain, is no more than 10 percent 
of his overall pain problem, which the veteran stated was 
severe.  Assuming for argument that the veteran is 100 
percent disabled due to all of his pain, it would follow that 
he is not more than 10 percent disabled due to service-
connected pain, if one were to apply the neurologist's pain 
estimation.  

Moreover, severe debilitating pain of the thoracic spine 
would warrant no more than a 10 percent rating, and more than 
severe debilitating pain of the thoracic spine which is 
associated with the service-connected disability is not 
shown.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as per DeLuca do not permit adding more than 10 percent to 
the 10 percent rating assigned for demonstrable vertebral 
body deformity.  Of course the Board notes in passing that 
the 10 percent evaluation under Diagnostic Code 5285 
specifically for demonstrable deformity of a vertebral body 
and the 10 percent evaluation under Diagnostic Code 5291 for 
severe limitation of motion of the thoracic spine are the 
maximum schedular evaluations under the respective code 
provisions, thereby precluding assignment of higher 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. 
§ 4.124a; see Bierman v. Brown, 6 Vet. App. 125 (1994).  

Peripheral neuropathy, right leg amputation, and transverse 
myelitis have all been claimed, adjudicated, and denied as 
distinct disabilities for entitlement to service connection.  
Arguments advanced in these claims suggest involvement of the 
spine.  Nevertheless, treatment records and VA examinations 
have repeatedly suggested that there is minimal to no 
neurological involvement and that any such involvement is far 
more likely attributable to the post-service fracture of 
February 1975, which affected the lumbar region rather than 
the thoracic region.  This constitutes persuasive evidence 
that a separate rating for neurological symptoms is not 
warranted.  

Urinary incontinence, however, has been found by the Board as 
secondary to service-connected residuals of a compression 
fracture of T11-T12 and will consequently garner its own 
evaluation by the RO.  See Brady, supra.  

The only other basis, then, for a disability rating greater 
than 20 percent would be an extraschedular rating.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the criteria for extraschedular evaluation, 
but fully discussed them.  The RO determined that an 
increased evaluation was not warranted on an extraschedular 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not consider the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability at issue has never needed 
frequent inpatient care, as shown by the evidentiary record.  
Additionally, such disability has not been shown to markedly 
interfere with employment.  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of severity of his 
service-connected back disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
urinary incontinence as secondary to service-connected 
residuals of a compression fracture of T11-T12, the claim is 
granted in this regard.

Entitlement to service connection for urinary incontinence as 
secondary to service-connected residuals of a compression 
fracture of T11-T12, is granted, subject to the governing 
criteria applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of T11-T12 is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

